                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

Vernon Spence,

          Plaintiff,

     v.                                  Case No. 2:19-cv-4805

Judge Dale A. Crawford,
et al.,

          Defendants.

                                 ORDER
     This is a civil rights action brought by plaintiff Vernon
Spence, an Ohio inmate, against Judge Dale A. Crawford, Assistant
Franklin County Prosecutor James Lowe, and Attorney Gerald Sunbury.
On November 13, 2019, the magistrate judge issued an order (Doc. 5)
which directed plaintiff to pay the filing fee or an application to
proceed in forma pauperis within thirty days, and advised him that
his failure to do so would result in dismissal of his action for
want of prosecution.    Plaintiff failed to pay the filing fee or to
file an application to proceed in forma pauperis.       On December 18,
2019, the magistrate judge issued an order (Doc. 9) directing
plaintiff to show cause within thirty days why he had failed to pay
the filing fee or an application to proceed in forma pauperis.
Plaintiff was advised that his failure to respond to the order
would result in a recommendation that this action be dismissed
without prejudice.     Plaintiff failed to respond to this order.
     This matter is before the court for consideration of the
January 23, 2020, report and recommendation of the magistrate
judge, which recommended that plaintiff’s claims be dismissed
without prejudice for want of prosecution. The report specifically
advised plaintiff that objections to the report and recommendation
were due within fourteen days, and that the failure to object to
the report and recommendation “will result in a waiver of the right
to have the District Judge review the Report and Recommendation de
novo” and would also operate “as a waiver of the right to appeal
the   decision   of   the   District   Court   adopting   the   Report   and
Recommendation.”      Doc. 12, p. 2.       The time period for filing
objections to the report and recommendation has expired, and no
objections to the report and recommendation have been filed.
      Accordingly, the court adopts the report and recommendation
(Doc. 12).   This action is dismissed without prejudice for failure
to prosecute.


Date: February 21, 2020                s/James L. Graham
                                James L. Graham
                                United States District Judge




                                       2
